Case 4:20-cv-00054-MSD-LRL Document 22 Filed 08/02/21 Page 1 of 3 PageID# 105



                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                        Newport News Division

MICHELLE S. H.,

                   Plaintiff,

v.                                              ACTION NO. 4:20cv54

ANDREW SAUL,
Commissioner of Social Security,

                   Defendant.

                                 FINAL ORDER

     Plaintiff Michelle S. H. (“Plaintiff”), by counsel, brought this

action   seeking    judicial    review   of   the   final   decision   of   the

Commissioner of the Social Security Administration (“Commissioner”)

finding Plaintiff was overpaid mother’s insurance benefits in the

amount of $72.970.00.

     This matter was referred to a United States Magistrate Judge,

pursuant to the provisions of 28 U.S.C. §§ 636(b)(1)(B) and (C) and

Rule 72(b) of the Federal Rules of Civil Procedure, as well as Rule

72 of the Local Rules of the United States District Court for the

Eastern District of Virginia, for a report and recommendation.              The

Report and Recommendation of the Magistrate Judge was filed on July

8, 2021, recommending that the Commissioner’s motion for summary

judgment, ECF No. 19, be GRANTED, that the Plaintiff’s motion for

summary judgment, ECF No. 16, be DENIED, that the final decision of



                                     1
Case 4:20-cv-00054-MSD-LRL Document 22 Filed 08/02/21 Page 2 of 3 PageID# 106



the   Commissioner be AFFIRMED, and that this matter be DISMISSED WITH

PREJUDICE.   By copy of the Report and Recommendation, each party was

advised of the right to file written objections to the findings and

recommendations made by the Magistrate Judge.          No objections were

filed by either party and the time for filing said objections has

expired.

      Having reviewed the record, and finding no error, the Court

hereby ADOPTS the findings and recommendations set forth in the Report

and Recommendation of the United States Magistrate Judge filed on July

8, 2021, and the decision of the Commissioner is AFFIRMED, the

Commissioner’s motion for summary judgment, ECF No. 19, is GRANTED,

Plaintiff’s motion for summary judgment, ECF No. 16, is DENIED, and

this case is DISMISSED WITH PREJUDICE.

      Plaintiff is ADVISED that she may appeal from this Final Order

by forwarding a written notice of appeal to the Clerk of the United

States District Court, United States Courthouse, 600 Granby Street,

Norfolk, Virginia 23510.     Said written notice must be received by the

Clerk within sixty (60) days from the date of this Final Order.




                                     2
Case 4:20-cv-00054-MSD-LRL Document 22 Filed 08/02/21 Page 3 of 3 PageID# 107



     The Clerk shall forward a copy of this Final Order to counsel of

record for the parties.




                                             /s/
                                  Mark S. Davis
                                  Chief United States District Judge
Norfolk, Virginia

August _____,
         2    2021




                                     3
